NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 23, 2018 
                                Decided October 25, 2018 
                                              
                                         Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 
 
No. 17‐3037 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of 
                                                Illinois, Eastern Division. 
                                                 
      v.                                        No. 16‐cr‐499 
                                                 
ROBERT SNIPES,                                  Manish S. Shah, 
      Defendant‐Appellant.                      Judge. 
 
                                       O R D E R 

       Robert Snipes pleaded guilty to robbing a branch of TCF Bank inside a Jewel 
grocery store in Chicago. See 18 U.S.C. § 2113(a). In his plea agreement, he admitted that 
he slipped the teller a note demanding money and implying that he had a bomb in his 
backpack. The district court sentenced him below the guidelines to 72 months in prison. 
Snipes filed a notice of appeal, but his appointed counsel asserts that the appeal is 
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Snipes 
has not responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis 
appears to be thorough, we limit our review to the subjects she discusses. See United 
No. 17‐3037                                                                            Page  2 
 
States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996). We grant counsel’s motion and dismiss this appeal. 
         
        Counsel informs us that Snipes does seek to withdraw his plea, so counsel first 
considers whether Snipes could argue that his plea was not valid. See United States v. 
Konczak, 683 F.3d 348, 349 (7th Cir. 2012). Because Snipes did not move to withdraw his 
guilty plea in the district court, we would review the plea colloquy only for plain error. 
United States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Olson, 880 F.3d 873, 877 
(7th Cir. 2018). Counsel properly concludes that any challenge to the validity of Snipes’s 
plea would be frivolous. The district judge ensured that Snipes’s plea was knowing and 
voluntary by complying with Federal Rule of Criminal Procedure 11. The judge 
informed Snipes about the nature of the charge, the statutory maximum penalties, the 
trial rights he was giving up, the role of the sentencing guidelines, and the 
consequences of his guilty plea. FED. R. CRIM. P. 11(b); United States v. Blalock, 321 F.3d 
686, 688–89 (7th Cir. 2003). Snipes assured the court that the factual basis in his plea 
agreement was true and that he was satisfied with counsel’s efforts on his behalf. 
Nothing about the plea colloquy suggests that Snipes’s guilty plea was involuntary.   
         
        Next, Counsel considers whether Snipes could challenge his sentence and 
properly concludes that such a challenge would be frivolous. Snipes’s 72‐month 
sentence is below the low end of his calculated guideline range (84–105 months based 
on overall offense level of 22 and criminal history category of VI). We would presume 
Snipes’s sentence reasonable because it is below the guidelines range, and we agree 
with counsel that the record presents no basis to disturb the presumption. See United 
States v. Purham, 795 F.3d 761, 765 (7th Cir. 2015). The district judge adequately 
considered the relevant factors in 18 U.S.C. § 3553(a), including the serious nature of a 
bomb threat, Snipes’s mental‐health condition and troubled childhood, his prior 
substance‐abuse issues and current participation in a drug‐abuse program, his criminal 
history of six felony convictions, and the need to protect the safety of society at banks 
and grocery stores. 
         
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.